ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_03_FR.txt. 224

OPINION DISSIDENTE DE M. RIGAUX

A. DÉLIMITATION DE LA QUESTION SOUMISE À LA COUR

Le 23 juin 1997, les Etats-Unis d'Amérique ont déposé leur contre-
mémoire en l'instance principale et ils y ont joint une demande recon-
ventionnelle. Le 18 novembre 1997, la République islamique d’Iran a
déposé une «Demande tendant à ce que les Parties soient entendues au
sujet de la demande reconventionnelle des Etats-Unis en application du
paragraphe 3 de l’article 80 du Règlement de la Cour». Le 18 décembre
1997, les Etats-Unis ont soumis à la Cour un exposé sur la demande
précitée.

Tout en soutenant que la Cour est compétente pour connaître de
la demande reconventionnelle introduite par le contre-mémoire du
23 juin 1997, exposé tend exclusivement à ce que la Cour se prononce
sur la demande visant à obtenir un débat contradictoire. Selon cet ex-
posé:

«Aux termes du Règlement de la Cour, la seule question juridique
pertinente pour l'heure est celle de savoir si «le rapport de connexité»
entre la demande reconventionnelle des Etats-Unis et l’objet de la
demande de l’Iran «n’est pas apparent». En l’occurrence, l’existence
de ce rapport n’est pas douteuse. Par voie de conséquence, la
demande de l'Iran tendant à ce que les parties soient entendues ou à
ce que la demande reconventionnelle ne soit pas jointe à l’instance
initiale ne repose sur aucun fondement.» (Par. 3.)

Bien que ce passage de l’exposé américain soit reproduit dans l’ordon-
nance (par. 22), la Cour n’en déduit pas les conséquences qui auraient dû
y être impliquées, à savoir qu'elle n’est pas saisie du point de savoir s’il
existe un rapport de connexité directe entre la demande originaire et la
demande reconventionnelle ni, même, si un tel rapport est apparent. Elle
ne peut choisir qu'entre les deux branches de l’alternative suivante: ou
bien, si elle estime que le rapport de connexité n’est pas apparent, ouvrir
un débat oral contradictoire sur ce point ou bien écarter la demande de la
République islamique d'Iran.

La seconde branche de lalternative n’implique pas que la Cour donne
une réponse affirmative (il y a apparence de connexité), mais que la
question soit jointe au fond. C’est aussi la position américaine dans les
remarques finales de l’exposé du 18 décembre 1997:

«Dans son orientation générale, ’argumentation de l’Iran ne porte
pas sur le point de savoir si la demande reconventionnelle des Etats-

38
225 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

Unis est en rapport de connexité avec l’objet de la demande de
l'Iran, mais sur celui de savoir si les Etats-Unis ont présenté une
demande reconventionnelle valable. La Cour ne saurait se prononcer
sur ce point à ce stade de la procédure. Elle ne saurait certainement
pas permettre à l’Iran d’éviter de répondre au fond à la demande
reconventionnelle des Etats-Unis.» (Par. 43.)

B. LINTERPRETATION DE L'ARTICLE 80 DU RÈGLEMENT DE LA COUR

Le paragraphe 1 de l’article 80 soumet la recevabilité d’une demande
reconventionnelle à deux conditions de fond:

— une connexité directe avec l’objet de la demande originaire,

— que la demande reconventionnelle relève de la compétence de la
Cour.

Le paragraphe 2 de l’article 80 contient une condition de forme.
Le paragraphe 3 de l’article 80 suscite deux problèmes:

— le caractère non apparent du rapport de connexité,
— la Cour décide «après avoir entendu les parties».

Ainsi, dans la présente espèce, la Cour devra répondre à quatre ques-
tions:

1. Existe-t-il une connexité directe entre les deux actions?

2. La demande reconventionnelle relève-t-elle de la compétence de la
Cour?

3. À propos de la première question, le rapport de connexité allégué
n'est-il pas apparent?

4. Si ce rapport n’est pas apparent, la Cour doit entendre les Parties.

Il y va de trois notions non définies par le Règlement et sur lesquelles
la jurisprudence offre peu d’indication:

1. Qu'est-ce qu’une connexité directe?

2. Le rapport est-il ou non apparent?

3. S'il ne l’est pas, l'expression «après avoir entendu les parties» requiert-
elle une procédure orale?

Comme il a été dit dans le point A ci-dessus, la seule question actuel-
lement soumise à la Cour est celle de savoir si le rapport de connexité
n’est pas apparent. S’il est donné une réponse négative à cette question
négative, cela n’entraîne pas que le rapport de connexité soit établi ni,
même, qu’il soit déclaré apparent mais que toutes les autres questions
doivent être jointes au fond. C’est sous la réserve du caractère prématuré
du présent examen que ces différentes questions seront succinctement
considérées.

39
226 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

I. EvoLuTIoN DU RÈGLEMENT

Depuis la mention succincte du Règlement de 1922, les modifications
apportées en 1936, en 1976 et en 1978 ont eu pour effet de préciser en les
restreignant les conditions d’exercice d’une action reconventionnelle.

C’est en 1936 qu’apparait la double exigence de «connexité directe» et
de compétence. Le règlement adopté par la présente Cour en 1946 y
ajoute une règle de procédure: «Si le rapport de connexité entre la
demande reconventionnelle et objet de la requête n’est pas apparent, la
Cour, après examen, décide...»

En 1978, cette phrase est déplacée dans le paragraphe 3 de l’article 80,
moyennant la substitution des mots «après avoir entendu les parties» aux
mots «après examen».

L’une des principales modifications, celle de 1936, a manifestement été
inspirée par Anzilotti, qui avait présidé la Cour permanente quand celle-
ci avait prononcé en 1928 l’arrêt sur le fond en l’affaire de l’Usine de
Chorzôw. L’article publié par l’éminent juge, en italien dès 1929, en tra-
duction française l’année suivante !, porte la trace de cette expérience et
peut être tenu pour une manière d’exposé des motifs de l’article 63 adopté
en 1936.

Après avoir rappelé que l’affaire de I’ Usine de Chorzow est la première
dans laquelle la Cour permanente ait dû se prononcer sur la recevabilité
d’une demande reconventionnelle, Anzilotti vérifie d’abord si l’article 40
du Règlement de 1922 est en conformité avec le Statut de la Cour, qui
m'avait pas prévu l'introduction d’une demande reconventionnelle, ques-
tion qu’il résout par l’affirmative, ce qui n’est plus contesté aujourd’hui.
Il insiste sur le caractère exceptionnel des demandes reconventionnelles
qui ne peuvent être que «certaines demandes qui ont une certaine con-
nexion avec celle du demandeur »?.

Quant à la condition de compétence qu’Anzilotti tient pour nécessaire,
elle implique qu’à la différence de la solution de certaines législations
internes la connexité ne justifie pas, selon l’article 40 du Règlement de
1922, une prorogation de compétence de la Cour (Clunet, 1930, p. 869).

La seconde condition que le Règlement de 1936 fera sienne, à savoir
l'existence d’une connexité qualifiée, apparaît elle aussi dans l’article
d’Anzilotti. Les trois expressions qu’il utilise à cette fin méritent d’être
rappelées:

«La demande reconventionnelle ne peut étre admise qu’exception-
nellement dans le cas où cette demande se trouve en rapport spécial
avec la demande principale.» (P. 870.)

1D. Anzilotti, «La riconvenzione nella procedura internazionale», VII, Rivista di di-
ritto internazionale, 1929, p. 309-327; «La demande reconventionnelle en procédure inter-
nationale», Journal du droit international (Clunet), 1930, vol. 57, p. 857-877.

2 Clunet, 1930, p. 866. Il est permis de penser que «connexion certaine» aurait été une
traduction plus correcte de l’original italien «certa connessione».

40
227 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

«Il y a ... des cas dans lesquels la demande du défendeur est tel-
lement connexe avec celle du demandeur principal...» (P. 870.)

«Il est laissé aux soins de la Cour de déterminer dans quels cas la
demande reconventionnelle se trouve liée juridiquement à la demande
principale.» (Ibid. )

Ce faisant, Anzilotti paraît convaincu d’exprimer avec les amplifica-
tions nécessaires la doctrine de l’arrêt de 1928.

De ces observations de la Cour permanente apparaît clairement la
notion d’une connexité entre les deux demandes, de telle nature qu’il
n'aurait été ni opportun ni équitable de statuer sur ia demande de l’Alle-
magne sans statuer en même temps sur celle de la Pologne: la décision
sembie donc répondre aux critères généraux exposés plus haut (p. 872).

Telle est aussi la position défendue par Anzilotti au cours des séances
consacrées par la Cour en 1934 à ce qui allait devenir l’article 63 du
Règlement de la Cour permanente (C.P.J.I. série D, 1936, troisième
addendum au n° 2, p. 104-117). Les vues de M. Negulesco concordent et
il donne un exemple très restrictif de la notion de «connexité directe»
(ibid., p. 111). Selon M. Fromageot (ibid., p. 112) et M. Wang (ibid.
p. 114) il faut que la demande reconventionnelle repose sur les mêmes
faits que la demande principale, mais cette définition très restrictive de la
connexité directe n’a pas été suivie par tous les membres du groupe de
travail (voir notamment l’opinion de M. Schücking, ibid, p. 112).

JI. LA JURISPRUDENCE DE LA COUR PERMANENTE
ET DE LA PRÉSENTE COUR

Quelques arrêts procurent des indications sur le caractère «direct» ou
étroit de la connexité.

Un seul arrêt est antérieur à l’introduction de cette notion dans le
Règlement, mais il a été rendu sous la présidence d’Anzilotti et paraît
conforme à la conception restrictive de la connexité qu’il développe dans
l'étude doctrinale publiée un an plus tard. Tendant à obtenir que du
montant de l’indemnité réclamée au principal fût déduite la valeur de
droits et intérêts dont l'Etat défendeur (demandeur sur reconvention)
serait devenu propriétaire en vertu de l’article 256 du traité de Versailles,
la demande reconventionnelle se trouvait «en rapport de connexité juri-
dique avec la demande principale» (affaire de l’Usine de Chorzôw, fond,
arrêt n° 13, 1928, C.P.J.I. série A n° 17, p. 38).

Dans l’affaire des Prises d’eau à la Meuse (C.P.J.I. série A/B n° 70,
arrêt, 1937), la demande reconventionnelle de l'Etat défendeur au prin-
cipal tendait à faire décider par la Cour que la violation du traité belgo-
néerlandais du 12 mai 1863 alléguée contre lui avait été précédée d’une
violation analogue dont il accusait l'Etat demandeur. La Cour perma-
nente a constaté que cette demande était «en connexité directe avec la
demande principale» (ibid, p. 28). Le rejet quant au fond de la demande

41
228 PLATES-FORMES PÉTROLIÈRES (OP. DISS, RIGAUX)

reconventionnelle a fait l’objet de plusieurs opinions dissidentes. La plus
notable est celle d’Anzilotti qui voit dans la demande reconventionnelle
une application de l’exceptio non adimpleti contractus justifiant le rejet de
la demande principale sur ce point (ibid., p. 49-52). Selon l’opinion de
M. Hudson, cette exception est un principe d’équité que la Cour aurait
dû appliquer (ibid., p. 75-78).

L'affaire du Chemin de fer Panevezys-Saldutiskis (C.P.J.I série AlB
n° 76, arrêt, 1939, p. 4) ne contient aucun enseignement sur la position de
la Cour permanente à l'égard des demandes reconventionnelles puisque la
Cour a fait droit à une fin de non-recevoir déduite du non-épuisement des
recours internes.

Les deux arrêts les plus significatifs émanent de la présente Cour.

Dans l'affaire du Droit d'asile (C.LJ. Recueil 1950, p. 265), commu-
nément appelée aussi affaire Haya de la Torre, à la demande principale
tendant à faire décider que le Gouvernement du Pérou était en défaut
d’avoir délivré le sauf-conduit auquel Raul Haya de la Torre aurait eu
droit en vertu de la doctrine de l’asile diplomatique faisait écho la
demande reconventionnelle de ce gouvernement tendant à faire constater
que l’asile avait été accordé en violation des règles de droit international
en vigueur entre les deux pays. Selon la Cour:

«Il ressort clairement de l’argumentation des Parties que la
deuxième conclusion du Gouvernement de la Colombie, relative à
l’exigence d’un sauf-conduit, s’appuie largement sur la régularité
prétendue de l’asile, régularité qui précisément est contestée par la
demande reconventionnelle. La connexité est si directe que certaines
conditions requises pour l’exigence d’un sauf-conduit dépendent pré-
cisément de faits qui sont mis en jeu par la demande reconvention-
nelle. La connexité étant ainsi clairement établie... (C.IJ. Recueil
1950, p. 280-281.)

Dans l'affaire relative aux Droits des ressortissants des Etats-Unis
d’ Amérique au Maroc (C.I.J. Recueil 1952, p. 176), l'Etat demandeur au
principal ne semble pas avoir soulevé d’objection contre la demande
reconventionnelle dirigée contre lui (en tout cas la motivation de l’arrét
n’en porte pas trace) mais la connexité des deux demandes ne parait
guère douteuse: l’une et l’autre portaient sur les droits dont pouvaient se
prévaloir les ressortissants américains au Maroc.

Un passage de l’ordonnance du 15 décembre 1979 (Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran, mesures conservatoires,
CIJT. Recueil 1979, p. 15, par. 24) souligne le caractère hypothétique de
la notion d’«étroite connexité» («si le gouvernement de l’Iran estime
que...») et ne procure dès lors aucune indication sur la solution des di-
verses questions qui devront ultérieurement être soumises à la Cour en
la présente espèce: que faut-il entendre par «connexité directe»? Quand
une telle connexité est-elle apparente? Que signifient les mots «les par-
ties entendues »?

42
229 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

Le paragraphe 33 de l’ordonnance du 17 décembre 1997 (Application
de la convention pour la prévention et la répression du crime de génocide,
CIJ. Recueil 1997, p. 258) rappelle le pouvoir souverain de la Cour
d’apprécier si le lien entre les deux demandes est suffisant, compte tenu de
l’absence de définition du concept de «connexité directe».

Les commentaires doctrinaux relatifs au Règlement de la Cour se bor-
nent le plus souvent à paraphraser les extraits de la jurisprudence qui
viennent d’être évoqués. Un juriste éminent, qui fut membre des deux
Cours, paraît très proche de l’attitude réservée d’Anzilotti:

«Il va de soi cependant que le demandeur principal ne peut se voir
imposer par cette voie, qui n’est ni celle du compromis, ni celle de la
requête, n'importe quelle demande. La demande reconventionnelle
introduit, en effet, dans l’instance des éléments nouveaux. Autoriser
le défendeur à profiter de sa position pour formuler, par simples
conclusions et sans autre condition, une demande nouvelle dont la
Cour serait seule à connaître irait à l'encontre des dispositions sta-
tutaires fondamentales énoncées à l’article 63, qui tend à préserver,
sous le contrôle de la Cour, l'équilibre entre les parties: ... La ques-
tion de la connexité directe n’étant pas parfaitement claire par elle-
même, l’article ajoute: «si le rapport de connexité entre la demande
présentée comme demande reconventionnelle et l’objet de la requête
n’est pas apparent, la Cour, après examen, décide s’il y a lieu ou non
de joindre cette demande à l’instance principale.» (Charles De Vis-
scher, Aspects récents du droit procédural de la Cour internationale
de Justice, 1966, p. 114-115.)

La conclusion de Charles De Visscher qui sera reprise par d’autres
commentateurs est la suivante:

«Elle [Papplication du système des demandes reconventionnelles]
requiert le contrôle attentif de la Cour et dépend largement des par-
ticularités du cas d’espéce.» (Op. cit., p. 116.)

Le commentaire détaillé de la jurisprudence des deux Cours dans
l'ouvrage de M" Geneviève Guyomar (Commentaire du Règlement de la
Cour internationale de Justice adopté le 14 avril 1978. Interprétation et pra-
tique, 1983, p. 518-525) contient un exposé objectif de la jurisprudence
des deux Cours et des «travaux préparatoires» des modifications appor-
tées au Règlement.

Le commentaire de l’ambassadeur Shabtai Rosenne (Procedure in the
International Court. A Commentary on the 1978 Rules of the Internatio-
nal Court of Justice, 1983, p. 171) contient une précision intéressante sur
la portée du paragraphe 3 de l’article 80:

«Le paragraphe 3 correspond à la dernière phrase du Règlement
antérieur, dans laquelle l’expression «après examen» a été remplacée
par «après avoir entendu les parties». Cela signifie que dans l’avenir
il y aura toujours une certaine procédure orale en cas de doute — il

43
230 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

n’est pas précisé aux yeux de qui — sur l’existence d’un rapport de
connexité entre la demande présentée comme demande reconven-
tionnelle et l’objet de la demande de la partie adverse.» / Traduction

du Greffe. ]

Le commentaire de M. Rosenne propose deux grilles de lecture du
texte du Règlement: les mots «après avoir entendu les parties» se réfèrent
à une procédure orale et la condition de celle-ci est que le lien de
connexité directe soit douteux (interprétation des mots «non apparent»).
La même solution est réitérée dans la troisième édition de The Law and
Practice of the International Court (t. WI, 1997, p. 1272-1273).

Aucun des précédents n’apporte de réponse aux questions que la Cour
devra trancher dans l’affaire actuellement pendante. Aucune des affaires
précédemment jugées ne révèle de contestation sérieuse sur la recevabilité
de la demande reconventionnelle. Dans tous les cas les deux demandes
portaient sur les mêmes faits et pour se prononcer sur la demande recon-
ventionnelle la Cour n’avait pas besoin de procéder à l’examen de faits
nouveaux. Le problème suscité par l’article 80, paragraphe 3, était, lui
aussi, inédit, comme l’a relevé M. Rosenne (ibid., p. 1273-1274) jusqu’à
l'ordonnance du 17 décembre 1997 (Application de la convention pour la
prévention et la répression du crime de génocide, C.I.J. Recueil 1997,
p. 243).

Dans cette ordonnance, la Cour a exercé le pouvoir discrétionnaire que
lui confère le paragraphe 3 de Particle 80 de son Règlement et elle s’est
estimée suffisamment informée des positions respectives présentées par
écrit pour se prononcer sur la recevabilité des demandes reconvention-
nelles. Cela n'exclut toutefois pas que, dans une affaire subséquente, la
Cour exerce d’une autre manière le même pouvoir discrétionnaire.

III. LES PRINCIPES GÉNÉRAUX DU DROIT

Les notions de demande reconventionnelle et de connexité utilisées par
Particle 80 du Règlement de la Cour sont empruntées au vocabulaire du
droit procédural interne. Il faut dès lors se demander si la Cour pourrait
s’appuyer sur les principes généraux du droit dégagés de pratiques conver-
gentes au for interne. Cela aurait mérité une recherche plus approfondie.
Voici quelques observations empruntées au droit français, au droit belge
et au droit des Communautés européennes.

a) Les demandes reconventionnelles

Le nouveau code de procédure civile français classe la demande recon-
ventionnelle parmi les demandes incidentes. La recevabilité d’une telle
demande peut être subordonnée à la compétence d’attribution du juge
qui en est saisi (art. 38).

L'article 64 du même code donne la définition suivante:

44
231 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

«Constitue une demande reconventionnelle la demande par
laquelle le défendeur originaire prétend obtenir un avantage autre
que le simple rejet de la prétention de son adversaire. »

Outre la condition de compétence d’attribution déjà évoquée, la rece-
vabilité d’une demande reconventionnelle est limitée par l’article 70 du
même code:

«Les demandes reconventionnelles ou additionnelles ne sont rece-
vables que si elles se rattachent aux prétentions originaires par un
lien suffisant.

Toutefois, la demande en compensation est recevable même en
l’absence d’un tel lien, sauf au juge à la disjoindre si elle risque de
retarder à l’excès le jugement sur le tout.»

Le «lien suffisant» entre les deux demandes (art. 70, al. 1) est un
concept indéterminé, non défini par le législateur. La Cour de cassation
en a déduit que les juges du fond appréciaient souverainement le carac-
tère «suffisant» du lien allégué entre les deux demandes (voir notamment
Civ. I, 6 juin 1978, Bull. civ., I, p. 171; Civ. 3°, 21 mai 1979, D., 1979,
IR 509; Civ. 2°, 14 janvier 1987, Bull. civ., I, p. 7).

L’article 14 du code judiciaire belge contient une définition proche de
celle de l’article 64 du nouveau code de procédure civile français:

«La demande reconventionnelle est la demande incidente formée
par le défendeur et qui tend à faire prononcer une condamnation à
charge du demandeur.»

Pour le règlement de la compétence d’attribution, l’article 563 du
même code distingue le tribunal de première instance, juridiction de droit
commun, des juridictions d’exception :

«Le tribunal de première instance connaît des demandes recon-
ventionnelles quels qu’en soient la nature et le montant.

Le tribunal du travail, le tribunal de commerce et le juge de paix
connaissent des demandes reconventionnelles qui, quel que soit leur
montant, entrent dans leur compétence d’attribution ou dérivent soit
du contrat, soit du fait qui sert de fondement a la demande origi-
naire.» (Voir G. Closset-Marchal, «Les demandes reconvention-
nelles depuis l’entrée en vigueur du code judiciaire», Annales de droit
de Louvain, 1992, p. 3-32.)

En dépit de son grand libéralisme à l'égard des demandes reconven-
tionnelles, et sans doute pour corriger celui-ci, le code judiciaire belge
‘contient un caveat inscrit dans l’article 810:

«Si la demande reconventionnelle est de nature à faire subir un
trop long retard au jugement de la demande principale, les deux
demandes sont jugées séparément. »

45
232 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

b) La connexité

En droit procédural interne la connexité (souvent jointe à la litispen-
dance) justifie la jonction de causes introduites séparément et, le cas
échéant, motive une prorogation de compétence du juge premier saisi.
L'hypothèse la plus simple est l’introduction de deux demandes connexes
devant différentes chambres de la même juridiction. En pareil cas il suf-
fira d’une ordonnance du président du tribunal, simple mesure d’ordre
intérieur, pour joindre les causes (voir l’article 107 du nouveau code de
procédure civile français).

L'article 101 du même code est rédigé comme suit:

«S'il existe entre deux affaires portées devant deux juridictions
distinctes un lien tel qu’il soit de lintérêt d’une bonne justice de les
faire instruire et juger ensemble, il peut être demandé à l’une de ces
juridictions de se dessaisir et de renvoyer en l’état la connaissance de
l'affaire à l’autre juridiction.»

La rédaction tautologique de ce texte dissimule l’absence de définition
de la connexité: sont connexes les affaires unies par un lien tel qu’elles
doivent être jointes, selon un critère aussi indéterminé que «l'intérêt
d’une bonne justice». Aussi la Cour de cassation a-t-elle décidé que la loi
laissant aux juges du fond l’appréciation des circonstances qui établissent
la connexité, c’est dans l’exercice de son pouvoir souverain qu’une cour
d’appel ordonne la jonction au fond (Civ. 17°, 9 octobre 1974, Bull. civ.,
I, p. 223).

La constatation par le juge du fond du fait de la connexité a deux
conséquences juridiques: le dessaisissement du juge second saisi et, en
certains cas, la prorogation de la compétence du premier saisi. Pareille
prorogation ne peut pas toujours avoir lieu en cas de compétence exclu-
sive. (Dans la doctrine: Loic Cadet, Droit judiciaire privé, 1992, n°° 632-
633; Jean Vincent et Serge Guinchard, Procédure civile, 23° éd., 1994,
p. 334-338; Jacques Héron, Droit judiciaire privé, 1991, p. 636-641.)

L’article 30 du code judiciaire belge donne de la connexité une défini-
tion tautologique analogue à celles du droit français. L’existence du
«rapport si étroit qu'il y a intérêt à les instruire et juger en même temps»
y est aussi souverainement appréciée par le juge du fond (Cass., 6 juin
1961, Pas., 1961, I, 1082; 4 septembre 1987, Pas., 1988, I, 4, et note 3).

c) Demandes reconventionnelles et connexité dans les relations entre tri-
bunaux d'Etats différents

Déjà la convention franco-belge du 8 juillet 1899 sur la compétence judi-
ciaire, sur l’autorité et l’exécution des décisions judiciaires des sentences
arbitrales et des actes authentiques réglait dans deux paragraphes du
même article le renvoi pour cause de connexité (art. 4, par. 1) et la com-
pétence du juge saisi sur les demandes reconventionnelles (art. 4, par. 2).

46
233 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

La seconde phrase du paragraphe 1 de l’article 4 contient une défini-
tion restrictive de la connexité: «Ne peuvent être considérées comme
connexes que les contestations qui procèdent de la même cause ou por-
tent sur le même objet.»

Quant aux demandes reconventionnelles, le paragraphe 2 de l’article 4
n’en subordonnait la recevabilité à aucune condition autre que la com-
pétence du juge saisi «à raison de la matière».

Les conventions de Bruxelles et de Lugano concernant la compétence
judiciaire et l'exécution des décisions en matière civile et commerciale, la
première en vigueur entre les Etats de l’Union européenne, la seconde
entre les mêmes Etats et certains Etats de l’Association européenne de
libre-échange, contiennent aussi des règles sur la demande reconvention-
nelle et sur la connexité.

Aux termes de l’article 6, alinéa 3, de chacune des deux conventions:

«Ce même défendeur peut aussi être attrait:

3. Sil s’agit d’une demande reconventionnelle qui dérive du
contrat ou du fait sur lequel est fondée la demande originaire,
devant le tribunal saisi de celle-ci. »

En ce qui concerne la connexité, l’article 22, alinéa 3, de chacune des
deux conventions en donne une définition tautologique qui paraît ins-
pirée du droit belge ou du droit français:

«Sont connexes, au sens du présent article, les demandes liées
entre elles par un rapport si étroit qu’il y a intérêt à les instruire et à
juger en même temps afin d'éviter des solutions qui pourraient être
inconciliables si les causes étaient jugées séparément. »

Toutefois, à la différence de ce qui est prévu en droit interne, la
connexité n’est pas un chef attributif de compétence (Hélène Gaudemet-
Tallon, Les conventions de Bruxelles et de Lugano, 1993, n° 297).

La même commentatrice autorisée des deux conventions a relevé la
sévérité de la condition à laquelle est soumise la recevabilité d’une
demande reconventionnelle et elle avance une interprétation qui corres-
pondrait mieux aux intentions des rédacteurs de la convention, à savoir
«que la notion visée était plutôt celle, plus souple, de connexité» (op. cit.,
n° 229).

%

Comparé aux dispositions du droit procédural régissant les litiges de
droit privé, l’article 80 du Règlement de la Cour s’en distingue par le lien
qui y est établi entre la recevabilité d’une demande reconventionnelle et la
«connexité directe» entre les deux demandes. Pareille comparaison
appelle trois observations:

1. Alors qu’en droit procédural interne la recevabilité des demandes
reconventionnelles et la jonction de demandes connexes sont deux insti-

47
234 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

tutions distinctes, le Règlement de la Cour subordonne la première à la
vérification d’un lien direct de connexité.

2. Le Règlement ne prévoit aucune prorogation de compétence en
faveur de la recevabilité de la demande reconventionnelle: pour être rece-
vable celle-ci doit entrer dans la compétence du juge saisi de la demande
originaire. En droit interne, la compétence d’attribution de ce juge est
parfois mais non toujours prorogée pour qu’il puisse connaître d’une
demande reconventionnelle qui, autrement, excéderait sa compétence.

3. L’autonomie des deux institutions en droit procédural interne est
écartée par les dispositions qui, tels l’article 70 du nouveau code de pro-
cédure civile français et l’article 6, alinéa 3, des conventions de Bruxelles
et de Lugano, requièrent l’existence d’un «lien suffisant» (art. 70), désigné
de manière plus précise par l’article 6, alinéa 3, précité. Ce lien peut être
jugé analogue à celui qui est prévu pour la jonction de demandes con-
nexes. L'originalité de l’article 80 du Règlement de la Cour est qu'il ne
définit pas — même de manière tautologique — la connexité mais qu’il la
qualifie à l’aide d’une épithète («connexité directe») dont on ne trouve
aucun équivalent dans les modèles de droit procédural interne précédem-
ment analysés.

La Cour pourrait retirer un enseignement de trois solutions du droit
interne (limité dans l’analyse qui précède à deux systèmes proches l’un de
autre), à savoir que la connexité présente un lien particulièrement étroit
quand les deux demandes sont fondées sur le même fait (voir l’article 563,
alinéa 2, du code judiciaire belge et Gérard Couchez, Procédure civile,
8° éd., 1994, n° 376) ou que la demande reconventionnelle n’est recevable
que si « elle dérive du contrat ou du fait sur lequel est fondée la demande
originaire» (conventions de Bruxelles et de Lugano, art. 6, al. 3); que
l'évaluation du lien de connexité est un jugement d'espèce auquel la Cour
de cassation n’étend pas son contrôle, idée qui, transposée à la fonction
propre de la Cour internationale de Justice, pourrait également inspirer
des décisions propres aux circonstances particulières du cas; qu’un élé-
ment à prendre en considération pour une telle évaluation est le retard
que la jonction des deux demandes ferait subir au jugement de la demande
principale (code judiciaire belge, art. 810; nouveau code de procédure
civile français, art. 70, al. 2).

CONCLUSION

La motivation de l’ordonnance au principal dispositif de laquelle je n’ai
pas estimé pouvoir adhérer est directement inspirée de l'ordonnance du
17 décembre 1997 dans l'affaire relative à Application de la convention
pour la prévention et la répression du crime de génocide. De nombreux
considérants de la présente ordonnance reproduisent mot pour mot les
termes de l’ordonnance du 17 décembre 1997. Ce n’est pas porter atteinte
à l'autorité de la chose jugée qui ne saurait être contestée ni même à la
force relative d’un cas précédemment jugé entre d’autres parties que de

48
235 PLATES-FORMES PÉTROLIÈRES (OP. DISS. RIGAUX)

rappeler que la doctrine du précédent inclut l’art de distinguer l’une de
l’autre les affaires successivement soumises à la même juridiction. Ce que
la présente ordonnance affirme à propos de la «connexité directe», à
savoir «qu’il appartient à la Cour d’apprécier souverainement, compte
tenu des particularités de chaque espèce», l'existence d’un lien suffisant
entre les deux demandes ne vaut pas moins pour l’application de l’ar-
ticle 80, paragraphe 3, du Règlement: un tel lien n'est-il pas apparent? Il
aurait donc appartenu à la Cour de vérifier dans quelle mesure «les parti-
cularités» de la présente espèce auraient justifié que la Cour s’écartât de la
décision antérieure sans porter atteinte, le moins du monde, à la force de
précédent de celle-ci. Dans l’affaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide, les faits fai-
sant l’objet des demandes respectives des deux Parties étaient de même
nature (accusation du crime de génocide) et ils avaient eu lieu sur le
même territoire durant la même période. En la présente espèce, il y a
aussi, mais dans une moindre mesure, unité de temps et de lieu mais non
unité d’action: la destruction délibérée de plates-formes pétrolières, immo-
bilisées au milieu du golfe Persique, est très différente du mouillage de
mines et de l’attaque de navires en mouvement en d’autres lieux du même
golfe. Il y aurait dès lors de sérieuses raisons de douter du caractère appa-
rent du lien de connexité entre ces deux séries de faits. La Cour aurait dès
lors pu donner satisfaction à la demande de l’Iran tendant à ce que la
réponse à cette question fit l’objet de débats contradictoires oraux.

Même si, comme l’a décidé la Cour, elle était suffisamment informée par
les écritures échangées entre les Parties, elle n’était pas immédiatement sai-
sie du point de savoir ni si le lien de connexité directe était établi ni si les
demandes très variées introduites dans le contre-mémoire des Etats-Unis
satisfaisaient toutes à cette condition et à celle de sa compétence. Il est vrai
que les termes dans lesquels la Cour a affirmé sa compétence dans le para-
graphe 36 laissent en réalité cette question ouverte, l’examen circonstancié
de chacune des demandes formulées par les Etats-Unis étant seul en
mesure de répondre à cette question de même qu’au caractère suffisant du
lien de connexité que chacune de ces demandes entretient avec la demande
principale. L’examen sommaire auquel la Cour a procédé durant une ins-
tance purement procédurale, alors qu’elle s’était privée d’un débat oral
contradictoire entre les Parties, ne permet pas de se prononcer avec certi-
tude sur la conformité de toutes les demandes reconventionnelles aux
conditions de fond du paragraphe 1 de l’article 80, alors qu’elles satisfont
indubitablement à la condition de forme du paragraphe 2.

Tels sont les motifs pour lesquels je n’ai pu joindre ma voix à celle de
la totalité des autres membres de la Cour en ce qui concerne le premier
point du dispositif.

(Signé) François RIGAUX.

49
